DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/4/21 have been fully considered, but they are not persuasive. 
The cancellation of claims 1-28, 37-40, and 42 is recognized. Therefore, any rejection directed to such are moot. 
The language of the claims is also directed to intended use relative to further unclaimed materials/articles as previously stated in the prior Office Action (hereby incorporated by reference).
It is noted that applicant’s arguments directed to the remaining claims (103 rejections) are similar or are the same as those previously addressed in prior Office Actions. The examiner maintains the previously stated positions. 
As to the prior art rejections, applicant asserts that:
“The primary cited reference, Heifer, is directed to a pipette tip having a distal end with a nozzle having a specific nozzle diameter. See Fig. 19. However, Heifer fails to teach or suggest that a ratio between an inner diameter of the membrane that is exposed to the inner volume and a diameter an opening formed by the dispensing orifice is at least 6.32, and the diameter of the dispensing orifice is between 1 pm and 1000 pm, operating as a Coulter counter, as required by the system claim 29. In addition, there are multiple perforations in Heifer’s pipette tip, and, therefore, the pipette tip of Heifer will not operate as a Coulter counter, i.e. does not disclose or suggest “the dispensing orifice 


The examiner disagrees. The claims remain rejected for reasons previously stated in the prior Office Actions (hereby incorporated by reference) and those further stated herein. Applicant opines in a generally conclusionary statement based upon a single drawing, Figure 19 of Helfer in referring to the recited ration of claim 29.  It is noted that the ratio does not provide for any upper limit. The range of the ratio requires that an inner diameter of an inner surface of the membrane that is exposed to the open inner volume be 6.32 to infinity times greater than a diameter of the dispensing orifice.  As previously stated, applicant has chosen not refer to and address the teachings of the reference as whole. Specifically, the teachings of paragraph [0273] as referenced by the examiner in rejection. The examiner specifically noted that paragraph [0273] states   “…a filter in the fluid sample purification system in pipette tip format, the particle size is preferably approximately 100-150 m (or larger), the filter is 1.0 mm diameter and the pore size is 10-40 m.” Clearly, the disclosed values of the respective value ranges of the diameter of the filter/membrane in the pipette compared relative to the diameter of the pores in the membrane would result in a value of at least 6.32 as claimed. It is noted that 1mm = 1000m.  Therefore, 1000um is 100 times greater than the pore diameter of 10um (ratio of 100 to 1). A ratio of 100 to 1 is clearly greater than a ratio of 6.32 (to 1) and 10 (to 1) as claimed. Applicant, yet fails to address such specific teachings of the Helfer reference. Instead applicant refers to the Figure 14 of the specification (the graph), which is not read into the claims nor is graph directed to nor covers the entire, extensive recited ratio range to provide for any determination of criticality over such entire ratio range. It appears that the only structural 
Therefore, the argument, general, conclusionary assertion is not persuasive nor sufficient to over the prior art rejections.  As previously noted there is no requirement for the claimed apparatus to ever be used in any process including in a process with any broad, unclaimed, conductive medium and particles (and any other unclaimed materials or structures).  However, the examiner disagrees with applicant assertion that the device cannot be used as a Coulter counter. As indicated applicant’s own specification, applicant did not invent the Coulter principle nor Coulter device (as evidenced by US 3,714,565 and other prior art). It is not required that each every possible use of a device be disclosed for such device to be structurally capable of functioning/used in various different manners. As previously stated, whether or not applicant’s invention will function as intended will not only depend on the dimensions of the structures of the apparatus, but also the dimensions of particles intended to be used with the apparatus. If one choose to place particles larger than the orifice in the tip, the instant invention will not function as a Coulter device because no particles at all to be able to pass through such orifice. Furthermore, it is possible for particles of minute, smaller sizes (nano, pico, micro scale, etc. and other properties) to be present in the tip such that more than one particle passes simultaneously through the orifice of the instant invention and simultaneously.  See remarks/rejections of the prior Office Action (incorporated herein by reference) and further remarks and rejections herein. 

	Furthermore, as previously stated what applicant opines as being “surprising superior properties” is not at issue nor a sufficient argument to overcome the art rejections. Furthermore, it is noted that the claims are not directed to any “surprising superior properties” nor any specific results.
	Furthermore, it is noted that applicant references Figure 14 in the remarks. However, the figure is not directed to any membrane diameter ratio values as provided for in the claims. The figure as stated in the specification (paragraph 0091 of the publication) is a “graph [that] highlights the high impedance sensitivity dependence on the electrodes positioning for the nozzle-like topology compared to the holed membrane.” 
	Furthermore, applicant does not specifically address the teachings of the Larsen reference. Applicant appears to disregard the teachings of the Larsen reference and only states that “Larsen does not remedy the deficiencies of Heifer as discussed above and cannot be 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. 
Applicant summarily asserts claim 35 is allowable upon the same reasons as claim 29 that have been previously addressed in the prior Office Actions and herein. 
	Therefore, the claims remain rejected. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  There is no description of an invention, comprising more than two electrodes as provided for in claim 35 by the phrase “at least two electrodes”. The specification and drawings respectively describe and illustrate only two electrodes.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the system comprising more than two electrodes must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).

 	As to claim 29, it is noted that the “configured to retain…” clause is directed to a structural capability of the “elongated body”, but does not require any broad, unspecified, unclaimed, medium and particles to actually be present in the body.  See also the further “configured  for…” and “configure to…” clauses directed to the dispensing orifice. However, it is noted that configured to operate clause is inaccurate because the dispensing orifice alone is not capable of operating/function as a Coulter counter as recited in the claim. See also claim 35.
As to the “configured to connect to…” clause directed to the fluid actuator, it is noted that the fluid actuator is not required to be actually fluidically connected to the pipette tip (nor any other positively claimed element of the system), but is “configured to be connected to...the pipette tip”. However, it is noted that if the fluidic actuator is not fluidically connected to the pipette tip (nor any other elements of the system). Therefore, the fluidic actuator will not function as intended, to apply pressure to and transport the medium and particles within,  through, and from the pipette tip (nor any other structure of the claimed system).   
It is noted that claim 29 (and claims dependent thereon) are directed to an apparatus not a process of use. However, the claims mention a conductive medium and particles. It is noted such unclaimed, unspecified conductive medium and particles are not positively claimed as elements of the invention, but are mentioned in terms of intended, condition use. There is no requirement for the apparatus to ever be used in any process at all including with any broad, unclaimed conductive medium and particles. Whether not particles are capable of passing 
	A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus. The conductive medium and particles are materials/articles intended to be worked upon. There is no requirement for an owner, operator, user, possessor, etc. of the device to ever use the device with a conductive medium. It is noted that the claim does not provide for any nexus between the unclaimed conductive medium and particles. However, it is presumed that applicant intends for the unclaimed particles to be located in the unclaimed conductive medium.
	 It is noted that a pipette tip (tube, capillary, syringe, cylinder, pipe, passageway, conduit, straw, cannula, etc.) comprising a membrane (filter, sieve, strainer, net(s or ting), sheet, film, frit, sheet, layer, etc. any other known porous, fluid/solid-permeable structure) was 
	It is noted that the term “side” as employed in the claims appears to be directed to ends of the pipette tip (proximal, top and distal, bottom ends) as indicated in paragraph [0099] as provided by applicant. It is suggested that the claims be amended to employ terminology that consistent with the specification. 
	As to the inner diameter of an inner surface of the membrane, it is presumed that applicant intends to refer to the outer diameter (relative to a center of the membrane) of a surface of the membrane that faces an inner diameter of the body of the pipette tip.  However, applicant has note elected to draft the claims to clearly provide for such. Instead, as previously stated in the prior Office Action, the language employed in the claims allows for the interpretation of circular openings, orifices, pores, holes, etc. of the membrane inside the 
	It is noted that although the preamble of claims 35 has been amended to recite “dispensing system having a controller, a fluidic actuator, and an electric impedance analyzer”. However, the pipette tip and electrodes are not claimed as being elements of such system. Furthermore, there the controller is not mentioned in any of the steps nor is it specified as to how, when, who, and/or what is required to perform each of the steps (providing…, connecting…, inserting…, modifying…, detecting…, stopping…) . If applicant intends for each step of the method to be performed by someone and/or via using specific structures, then claim should clearly provide for such. 	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 35, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 29 and 35, it unclear how the dispensing orifice can be considered as configured to as operating as a Coulter counter (as provided for via the amended claims). This is 
As to claim 29, it is unclear if applicant intends for the system to comprise a pair of electrodes. As nor recited such pair of electrodes are not required to be elements of the invention. Reciting that a positively claimed element is connected to some other structure not previously claimed as an element of the invention does not require the latter other structure to be elements of the invention. Therefore, it appears as if the claim should be amended to read as:
a pair of electrodes;
an electrical impedance analyzer operationally connected to  the pair of electrodes
In claim 29, it is further unclear what is the structural nexus of the fluidic actuator because the “configured to” clause is directed to what structural connection is possible not what structural connection is required. There is no requirement that the fluid actuator to ever be structurally or wirelessly (not disclosed in the specification) connected to the tip connector side. It appears as if the claim should read as a fluidic actuator connected to the tip connector side. 
As to claim 35, the claim is unclear for reasons previously stated above. Furthermore, it is unclear what is the structural nexus of the controller to the other recited structures in the claim including those other recited structures of the dispensing system. The controller is not required to be connected to any of the other recited structures of the system.  The controller is mentioned in the preamble of the claim, but is not required to be structurally connected to any other structures nor required to be employed/used in the performance of any of the recited steps. 
It is noted that the reservoir as recited in the inserting step is only required to have a conductive medium. It is presumed that in addition to providing the pipette tip, applicant also intends to provide a reservoir containing a conductive medium; and intends for the inserting step to require that the pipette tip including the tip connector side and the at least two electrodes be inserted, submersed in the conductive medium in the reservoir. If so, then the claim should clearly provide for such. As presently, drafted, the inserting step does not require that the structures (pipette tip, electrodes) be inserted/submersed into the conductive medium in the reservoir. In view of the specification, it would appear that it would be required for the structures to not simply be inserted in the reservoir, but required to be inserted into/submersed in the conductive medium in the reservoir in order for the method (detecting step) to be performed as described in the specification. 
It is unclear how each of the steps of claim 35 are performed. Although the preamble of the claim mentions a controller, the controller are not required to be involved in any of the steps. If applicant intends for dispensing system to be defined by the structures mentioned in the steps and the controller to be connected to the other structures mentioned in the claim and 
Claim 41 recites the limitation "the longitudinal body".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if applicant intends for the elongated body and the longitudinal body to be one in the same. If so, then consistent terminology should be employed to refer to the same structure.   
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-36 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. See prior remarks/rejection above directed to claims 29 and 35. As stated above, while certain specific structures are disclosed as in combination (present and structurally connected) with the one dispensing orifice (as a totality) may be capable of being operated in the same manner as a .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 29-36, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/093998, Helfer (US 2012/0071643) as applied above, in view of WO 01/11338, Larsen (US 6,959,618).
Helfer discloses all the features of claim 29, the references in parentheses applying to this document: A pipette tip adapted to be loaded with a conductive medium comprising particles and to dispense said particles-containing conductive medium, the pipette tip comprising a) a proximal end (Figure 19, right-hand side: top opening of pipette tip); b) an elongated body (Figure 19, left hand side) adapted to retain a particle-containing conductive medium; and c) a distal end (Figure 19(a)) having a flow opening (Figure 19(a): bottom opening of pipette tip) adapted to dispense a particle-containing conductive medium, said distal end being closed at its extremity by a membrane (paragraph [00272]; Figure 19(a): "distal retainer") having an orifice (Figure 19(a): "Retainer perforation diameter") thereon, said orifice being shaped to permit the passage of the medium and the particles one at a time wherein the membrane diameter/orifice diameter ratio is of at least 6.32 (Figure 19(a). The filter can have a diameter of 1-2mm. (paragraph 0054). It is disclose at, but not limited paragraph [0273] that discloses “…a filter in the fluid sample purification system in pipette tip format, the particle size is preferably approximately 100-150 m (or larger), the filter is 1.0 mm diameter and the pore m.” Clearly, the disclose values of the respective value ranges of the diameter of the filter/membrane in the pipette compared relative to the diameter of the pores in the membrane would result in a value of at least 6.32 as claimed. 
It is well known in the art that increasing pore size in 1.0 mm diameter distal filters increases the rate of flow through the filter. Likewise, Table 2 shows that the 1.0 mm diameter filters with pore sizes of 10 m are able to effectively retain optimally sized particles (i.e., particles between 50 and 100 m in diameter). (paragraph 0284-0285). The filter can be 0.10 to 1.0 mm thick for an inner pipette diameter of 2-6 mm, thereby providing further reduction in fluid flow resistance. (0295-0296).
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).

Helfer does not specify that the pore size is pore diameter. However, it would have been inherent, if not inherent, obvious to, within the predictability and routine skill of one of ordinary skill in the art to recognize that the pores have and/or could be manufactured to have a circular cross-sectional shape (diameter) to allow for spherical, circular particles (having a certain diameter values) to pass through and/or be prevented from passing through the pore. 
Helfer does not disclose an electrical impedance analyzer operationally connected to a pair of electrodes; a fluidic actuator configured to connect to the tip connector side of the pipette tip; and a controller configured to control the fluidic actuator and the electrical impedance analyzer.
Larsen discloses (abstract; page 19, line 19 - page 20, line 28; Figure 10) a disposable sensor unit for use with a Coulter type particle analyzing device, wherein the distal end of a tube is closed by a membrane (Figure 10(20)) having an orifice (Figure 10(36)), wherein the membrane diameter/orifice diameter ratio is about 19 (Figure 10: membrane diameter/orifice diameter = 19mm/1 mm); and connecting an electrical impedance analyzer (page 15, lines 10-13; Figure 1(62)) to one electrode (Figure 10(40)) inside and in contact with the tube and another electrode (Figure 10(38)) located outside the tube and in contact with the tube.
Indicated at 62 are the further conventional components of a Coulter counter (impedance analyzer) including all the electronic circuitry and display equipment (computer device/controller) needed for the operation of the apparatus. A computer may be employed to control the apparatus. (page 23, line 31). 

It would have been obvious to of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Larsen into the apparatus and method for dispensing and analyzing liquid including particles as disclosed by Helfer.
Claims 29-30, 34-36, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonzon et al. US 10,352,954.
Bonzon discloses a system comprising 
	a pipette tip 1, including first and second ends; 
an elongated body between the first and second ends that is capable of retaining a medium in which particles are dispersed; 
a membrane 2 including an aperture 3 (dispensing orifice) at a dispensing end of the pipette tip 1, 8.  
		an impedance sensor having a sensing area including at least two electrodes 4-6 located respectively outside and inside the pipette tip (impedance analyzer operationally connected to two electrodes 4 and 5; abstract). The electrodes 4 and 5 are used to establish a determined electric field. In a conductive medium, for instance a solution containing particles (e.g. cells), a current flows between the inner (5,6) and the outer (4) electrodes.
The instrument is composed at least of a fluidic apparatus (fluidic actuator), an electrical impedance analyzer and a control unit (controller). The fluidic apparatus controls the flow of the liquid inside the tip, which may be stopped, flowed inside or flowed outside the tip. The 
The sensing tip 8 is used to take up a controlled set of particles within in a solution 9. When passing the sensor, particles are counted and analyzed in term of number and size. Dielectric and structural properties of biological samples are analyzed to assess cell viability, membrane properties, granularity and any other relevant biological information. The sensing tip is operated with an instrument 7, such as a pipette as example, including a fluidic system, an embedded electronic and a display 10. The sensing tip is connected to the instrument 7. The tip extremity is immerged in solution 9 containing particles. The user presses a button on the display of the instrument to start taking up the particles in the solution. The fluidic system of the instrument generates a negative pressure that aspirates the particles. Particles flowing in the tip are detected and analyzed by impedance measurement when they pass through the sensor placed at the tip end. Impedance measurements are processed on the instrument and displayed on screen 10. The data can also be transferred on other computers or portable devices. The device can pass and count particles one at a time through aperture 3.  (column 3, 
The diameter of aperture 3 ranges from 50 nm to 1 mm. (column 3, lines 29-30).
 The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness.
Bronzon does not specify the diameter of the membrane such as to determine what the ratio of such is to the orifice diameter.  However, it would have been obvious to, within the predictability and routine skill of one of ordinary skill in the art to recognize that the membrane may be manufactured to have a diameter that is at least 6.32 times greater than the membrane pore to fit the outlet of the pipette tip. For example, a membrane having a 50nm orifice 
As to claims 35-36, particle dispensing is performed by first immerging the tip either in initial container 9 or any container with fresh solution. The user presses a button on the display of the instrument to start dispensing the particles. The fluidic system of the instrument generates a positive pressure that flows the particles out. Particles flowing out the tip are detected and analyzed by impedance measurement when they pass through the sensor placed at the tip extremity. Impedance measurements are processed on the instrument 7 and displayed on a screen 10. The data can also be transferred on other computers or portable devices. (column 4, lines 17-48).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN R GORDON/Primary Examiner, Art Unit 1798